J-S47008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUAN MURRAY, JR.                           :
                                               :
                       Appellant               :   No. 1366 WDA 2017

              Appeal from the Judgment of Sentence May 3, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0013429-2012


BEFORE:      OLSON, J., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                           FILED SEPTEMBER 05, 2018

        Appellant, Quan Murray, Jr., appeals from the judgment of sentence

entered on May 3, 2017, as made final by the denial of his post-sentence

motion on September 7, 2017. We affirm.

        On February 11, 2013, Appellant pled guilty to statutory sexual assault1

after engaging in sexual intercourse with his 13-year-old stepsister.2 The trial

court immediately sentenced him to 182 days’ imprisonment followed by three




____________________________________________


1   18 Pa.C.S.A. § 3122.1.

2 Contrary to Appellant’s assertion, this sexual intercourse was not
consensual. See Commonwealth v. Parsons, 969 A.2d 1259, 1271 (Pa.
Super. 2009) (en banc), appeal denied, 982 A.2d 1228 (Pa. 2009).


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S47008-18


years’ probation.3 On September 16, 2013, the trial court revoked Appellant’s

probation and re-sentenced him to three years’ probation.

        On February 1, 2014, the trial court revoked Appellant’s probation and

re-sentenced him to 11½ to 23 months’ imprisonment followed by five years’

probation. On April 7, 2016, the trial court revoked Appellant’s probation and

re-sentenced him to nine months’ county intermediate punishment followed

by five years’ probation.

        In November 2016, Appellant’s employer ceased operation. Two weeks

later, he told his probation officer he was going to work despite the fact he

was unemployed. Appellant later told the probation officer that he violated

the terms of his probation approximately one dozen times. The trial court

held a Gagnon4 I hearing on January 11, 2017 and a Gagnon II hearing on

May 3, 2017. At the conclusion of the Gagnon II hearing, the trial court found

Appellant violated the terms of his probation, revoked his probation, and re-

sentenced him to 6 to 12 months’ imprisonment followed by three years’

probation. Included within the terms of his probation were a prohibition on

accessing the internet and using a computer.




____________________________________________


3We note that this flat sentence was illegal. See 42 Pa.C.S.A. § 9756(b)(1);
Commonwealth v. Postie, 110 A.3d 1034, 1044 (Pa. Super. 2015).

4   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).


                                           -2-
J-S47008-18


       On August 4, 2017, Appellant filed a petition pursuant to the Post-

Conviction Relief Act (“PCRA”) seeking reinstatement of his post-sentence

motion rights nunc pro tunc. On August 9, 2017, the PCRA court granted the

petition. On September 5, 2017, Appellant filed a post-sentence motion. On

September 7, 2017, the trial court denied that motion. This timely appeal

followed.5

       Appellant presents two issues for our review:

    1. Whether the trial court abused its discretion at sentencing when
       it imposed an internet/computer restriction as a condition of
       [Appellant’s] probation revocation sentence on May 3, 2017[?]

    2. Whether the evidence presented at the [probation revocation]
       hearing on May 3, 2017 was legally sufficient to support a finding
       that [Appellant] violated his probation[?]

Appellant’s Brief at 4 (complete capitalization omitted).

       In his first issue, Appellant argues that the trial court abused its

discretion by imposing a special condition of probation limiting his use of the

internet and computers. Appellant’s argument challenges the discretionary

aspects of his sentence.        Pursuant to statute, Appellant does not have an

automatic right to appeal the discretionary aspects of his sentence. See 42

Pa.C.S.A. § 9781(b).         Instead, Appellant must petition this Court for

permission to appeal the discretionary aspects of his sentence. Id.

       In order to reach the merits of a discretionary aspects claim,


____________________________________________


5 Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.

                                           -3-
J-S47008-18


      we must engage in a four part analysis to determine: (1) whether
      the appeal is timely; (2) whether the appellant preserved his or
      her issue; (3) whether the appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence; and (4) whether
      the concise statement raises a substantial question that the
      sentence is appropriate under the Sentencing Code.

Commonwealth v. Foust, 180 A.3d 416, 439 (Pa. Super. 2018) (cleaned

up). Appellant filed a timely notice of appeal and preserved the issue in his

post-sentence motion. He failed, however, to include a Pennsylvania Rule of

Appellate Procedure 2119(f) statement in his appellate brief and the

Commonwealth objected to this omission in its brief. Thus, Appellant waived

the   challenge   to   the   discretionary   aspects   of   his   sentence.   See

Commonwealth v. Heaster, 171 A.3d 268, 272 n.3 (Pa. Super. 2017),

appeal denied, 181 A.3d 1078 (Pa. 2018) (citation omitted).

      In his second issue, Appellant argues that there was insufficient

evidence to revoke his probation. A claim that the evidence was insufficient

to revoke probation is

      a question of law subject to plenary review. We must determine
      whether the evidence admitted . . . and all reasonable inferences
      drawn therefrom, when viewed in the light most favorable to the
      Commonwealth . . . , is sufficient to support [a finding that the
      appellant violated the terms of his probation]. A reviewing court
      may not weigh the evidence or substitute its judgment for that of
      the trial court.

Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa. Super. 2007), appeal

denied, 945 A.2d 169 (Pa. 2008) (citation omitted).

      As this Court has stated:


                                       -4-
J-S47008-18


      A probation violation is established whenever it is shown that the
      conduct of the probationer indicates the probation has proven to
      have been an ineffective vehicle to accomplish rehabilitation and
      not sufficient to deter against future antisocial conduct. Moreover,
      the Commonwealth need only make this showing by a
      preponderance of the evidence.

Commonwealth v. Ortega, 995 A.2d 879, 886 (Pa. Super. 2010), appeal

denied, 20 A.3d 1211 (Pa. 2011) (cleaned up).

      In this case, Appellant, through counsel, conceded at the revocation

hearing that he failed to comply with the terms of his probation. See N.T.,

5/3/17, at 3. This was not the first time Appellant violated the terms of his

probation. Instead, it was part of a series of probation violations. Appellant

failed to comply with the terms of his probation since he was released from

prison. Combined, these facts showed, by a preponderance of the evidence,

that probation has been an ineffective vehicle for accomplishing rehabilitation

and preventing antisocial conduct. Accordingly, there was sufficient evidence

for the trial court to revoke Appellant’s probation.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/2018




                                      -5-